ITEMID: 001-98256
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF CHARAHILI v. TURKEY
IMPORTANCE: 3
CONCLUSION: Violation of Art. 3 (in case of expulsion to Tunisia);Violation of Art. 5-1;Violation of Art. 3 (substantive aspect);Remainder inadmissible;Non-pecuniary damage - award;Pecuniary damage - claim dismissed
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 5. The applicant was born in 1986 and is currently held in the Kırklareli Foreigners' Admission and Accommodation Centre in Turkey.
6. In 2003 the applicant left his home country and, via Libya, arrived in Syria, where he received religious training. Six months after his arrival in Syria, the applicant was detained for two months under the Syrian Government's policy of detaining and deporting nationals of North African countries. After his release from detention in Syria, the applicant left that country in March 2005 and arrived in Istanbul. He then went to Hatay, a province in the south of Turkey, where he began working. His identity documents were stolen and subsequently the applicant obtained a false passport.
7. On 15 August 2006 the applicant was arrested by police officers from the anti-terrorist branch of the Hatay police headquarters on suspicion of membership of an international terrorist organisation, namely Al-Qaeda. The search carried out in the apartment he had shared with another person revealed some materials used for manufacturing bombs. During his questioning by the police, in the presence of an interpreter, the applicant stated that he was not a member of Al-Qaeda but of Ennahda, an illegal organisation in Tunisia.
8. On 17 August 2006 the applicant made statements before the Adana public prosecutor and subsequently the Adana Magistrate's Court, which remanded the applicant in custody.
9. On 18 August 2006 the applicant lodged an objection against the detention order, which was dismissed on the same day.
10. On 14 September 2006 the Adana public prosecutor filed a bill of indictment with the Adana Assize Court charging the applicant with membership of Al-Qaeda under Article 314 of the Criminal Code and section 5 of Law no. 3713. In the indictment the public prosecutor noted, inter alia, that an arrest warrant had been issued in respect of the applicant in Tunisia for membership of Ennahda and that the applicant had left his country for that reason in 2003.
11. On 25 September 2006 the Adana Assize Court allowed the bill of indictment lodged against the applicant and decided to hold the first hearing on the merits of the case on 9 November 2006.
12. On 9 November 2006 the applicant made statements before the Assize Court. He contended, inter alia, that he did not have any connection with Al-Qaeda and that the material found in his apartment did not belong to him but to his flatmate.
13. On 25 January 2007 the applicant's representative requested the first-instance court to order the applicant's continued detention. He submitted in this respect that the applicant had applied to both the Turkish authorities and the United Nations High Commissioner for Refugees (UNHCR) to be granted refugee status and that, if he were released, he might be deported to Tunisia. The applicant himself also requested that he be kept in detention until the outcome of his application for refugee status. On the same day, the Assize Court ordered the applicant's continued detention, taking into consideration the nature of the offence and the applicant's request.
14. On 12 April 2007 the Adana Assize Court ordered the applicant's release pending trial.
15. On 19 February 2008 the Adana Assize Court acquitted the applicant of the charge of membership of Al-Qaeda.
16. Appeal proceedings are currently pending before the Court of Cassation.
17. On 19 January 2007 the applicant applied to the Ministry of the Interior requesting asylum.
18. On 16 April 2007 the Ministry of the Interior dismissed this request. According to a document addressed to the Adana public prosecutor's office by the Ministry of Justice on 24 April 2007, the applicant's temporary asylum request was dismissed in view of the offences with which he had been charged and the fact that his presence in Turkey constituted a threat to public safety and public order. It was considered that the applicant had not been sincere in his request but had attempted to use the temporary asylum system in order to avoid deportation to Tunisia.
19. On 25 April 2007 the decision of the Ministry was served on the applicant. In the documents so served, he was told that he could lodge an objection with the Ministry against this decision within two days.
20. On an unspecified date the applicant objected to the decision of 16 April 2007. On 18 May 2007 he was notified that the Ministry had dismissed his objection. The decisions of 25 April and 18 May 2007 were served by a police officer who spoke Arabic.
21. In the meantime, on 3 May 2007 the applicant was recognised as a refugee under the UNHCR's mandate.
22. On 16 October 2007 the applicant was served with a deportation order.
23. On 17 October 2007 the applicant addressed a petition to the Adana police headquarters. He maintained that his request for temporary asylum had been rejected on 18 May 2007 and that he had learned that he would soon be deported to Tunisia. The applicant requested that his deportation be suspended since his lawyer intended to challenge the deportation order before the administrative courts.
24. On the same day the applicant's lawyer lodged an application with the Supreme Administrative Court. He requested the setting-aside of the decision rejecting the applicant's asylum request. The applicant's representative further requested the setting-aside of the deportation order.
25. On 26 October 2007 the applicant's representative filed a petition with the Adana police headquarters and informed the latter of the application he had lodged with the Supreme Administrative Court. He requested the police not to deport the applicant.
26. On 26 October 2007 the Supreme Administrative Court decided that it did not have jurisdiction over the case and transferred the petition to the Ankara Administrative Court.
27. On 14 February 2008 the Ankara Administrative Court requested the Ministry of the Interior to submit a copy of all documents relating to the applicant's case.
28. On 20 March 2008 the Ankara Administrative Court, after receiving the documents concerning the applicant, rejected the application, holding that the applicant had not complied with the time-limit of sixty days stipulated in the Administrative Procedure Act (Law no. 2577). The first-instance court held that the applicant had been notified of the Ministry's decision rejecting his temporary asylum request and ordering his deportation on 18 May 2007, and that the applicant should have challenged this decision by 17 July 2007 at the latest. The court noted that the applicant's petition dated 17 October 2007 to the Adana police headquarters and his application to the Court would not stop the running of the sixty-day time-limit.
29. On 20 June 2008 the applicant's representative lodged an appeal against the decision of 20 March 2008. In his petition, the representative noted that the Ministry's decision rejecting the applicant's objection had not been served on his lawyer, who had found the document dated 25 April 2007 in the criminal case file by chance.
30. On 3 July 2008 the applicant's representative was informed by the president of the Ankara Administrative Court that he had failed to pay the court fees and that he had to pay a total of 161.80 Turkish liras (TRY) by postal order within fifteen days. The representative was warned that if he failed to pay this sum, the applicant would be deemed to have waived his right of appeal.
31. On 11 August 2008 the applicant's representative effected the postal order and paid TRY 162.
32. On 24 October 2008 the Ankara Administrative Court decided that the applicant had waived his right of appeal since his representative had failed to pay the Court fees despite the warning.
33. On 12 January 2009 the applicant' representative appealed against the decision of 24 October 2008, claiming that he had paid the fees. He submitted a copy of the postal order in support of his petition.
34. On 2 February 2009 the Ankara Administrative Court informed the applicant that his representative had failed to pay the Court fees in relation to his appeal dated 12 January 2009.
35. On 4 March 2009 the applicant's lawyer paid TRY 175 in court fees by way of a postal order.
36. Following the decision of the Adana Assize Court of 12 April 2007 to release the applicant pending trial, the applicant was not released but was taken to the foreigners' department at the Adana police headquarters.
37. On 12 April 2007 the applicant was transferred to the Fatih police station in Adana.
38. On 12 December 2007 the applicant's representative sent a request to the General Police Headquarters for the applicant to be released from detention. In his request he noted that the applicant was being detained in a small cell and that on 26 October 2007 the European Court of Human Rights had indicated to the Turkish Government that the applicant should not be deported to Tunisia until further notice.
39. The applicant's representative received no reply to his request.
40. Subsequently, on 12 March 2008 he filed a complaint with the Adana public prosecutor's office against the Minister of the Interior, the Adana Governor, the Adana police director, the director of the foreigners' department at the Adana police headquarters and the director of the Fatih police station. He requested the public prosecutor's office to initiate an investigation into the persons concerned, alleging that they had unlawfully deprived the applicant of his liberty and that his detention in a small cell for ten months constituted ill-treatment. The representative noted in his request that there was no legal basis on which to detain the applicant, since asylum seekers were normally given temporary residence permits in Turkey. He further submitted that the ventilation was inadequate in the cell. The applicant was completely isolated and there was no provision for outdoor exercise. Moreover, the applicant did not have access to a doctor. In particular, when he had had a toothache he was denied access to a dentist and had to take the medication that was given to him by police officers.
41. On 16 April 2008 the Adana public prosecutor decided not to bring criminal proceedings against the Minister of the Interior, holding that he had not committed any offence as the applicant was being detained by the police with a view to his deportation.
42. On 23 September 2008 the public prosecutor at the Court of Cassation decided not to process the request from the applicant's lawyer to bring proceedings against the Adana governor.
43. On the same day the applicant's representative wrote to the department responsible for aliens, borders and asylum attached to the General Police Headquarters, to the Adana police headquarters and to the Human Rights Commission of the Turkish Parliament, requesting that his client be released from the Fatih police station.
44. In the meantime, between 1 October 2007 and 3 November 2008 the applicant was examined and prescribed treatment at the Adana hospital on seven occasions. He was examined by an ophthalmologist, a dentist and a general practitioner in relation to his respiratory problems.
45. On 7 November 2008 the applicant was transferred to the Kırklareli Aliens' Admission and Accommodation Centre.
46. On 12 January 2009 the President of the Human Rights Commission of the Turkish Parliament sent a reply to the applicant's representative informing him that the applicant was being detained pending the deportation procedure and that he had been transferred to the Kırklareli Foreigners' Admission and Accommodation Centre.
47. On an unspecified date criminal proceedings were brought against the applicant and twelve other persons in Tunisia on charges of membership of a terrorist organisation, aiding and abetting the organisation and providing financial support to that organisation. According to a document translated from Arabic into Turkish by the applicant, on 12 January 2008 a Tunisian criminal court convicted him of membership of an illegal organisation and sentenced him to five years' imprisonment.
48. A description of the relevant domestic law and practice can be found in the case of Abdolkhani and Karimnia v. Turkey (no. 30471/08, §§ 2944, 22 September 2009).
49. The CPT standards concerning the conditions of detention of foreign nationals (see the CPT standards, document no. CPT/Inf/E (2002) 1- Rev. 2006, page 40) provide, in so far as relevant, as follows:
“... In certain countries, CPT delegations have found immigration detainees held in police stations for prolonged periods (for weeks and, in certain cases, months), subject to mediocre material conditions of detention, deprived of any form of activity and on occasion obliged to share cells with criminal suspects. Such a situation is indefensible.
The CPT recognises that, in the very nature of things, immigration detainees may have to spend some time in an ordinary police detention facility. However, conditions in police stations will frequently - if not invariably - be inadequate for prolonged periods of detention. Consequently, the period of time spent by immigration detainees in such establishments should be kept to the absolute minimum.”
50. A description of reports by Amnesty International and Human Rights Watch relating to the situation of Ennahda members can be found in Saadi v. Italy [GC] (no. 37201/06, §§ 65-79, ECHR 2008...).
VIOLATED_ARTICLES: 3
5
VIOLATED_PARAGRAPHS: 5-1
